NORTHLAND CRANBERRIES, INC.


NONQUALIFIED STOCK OPTION
AGREEMENT FOR DIRECTORS

        THIS AGREEMENT, dated as of this 31st day of August, 2002 (the “Grant
Date”), by and between NORTHLAND CRANBERRIES, INC., a Wisconsin corporation (the
“Company”), and __________________________________ (“Optionee”).

W I T N E S S E T H :

        WHEREAS, the Company has adopted the Northland Cranberries, Inc. 2002
Stock Option Plan (the “Plan”), the terms of which, to the extent not stated
herein are specifically incorporated by reference in this Agreement; and

        WHEREAS, one of the purposes of the Plan is to permit options to
purchase shares of the Company’s Class A Common Stock, $.01 par value (“Common
Stock”) to be granted to members of the Company’s Board of Directors (a
“Director”); and

        WHEREAS, the Optionee is now a Director, and the Company desires him to
continue as a member of the Company’s Board of Directors, and to secure or
increase his stock ownership in the Company as an added incentive for him to
continue his association with the Company.

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreement herein set forth, the parties hereby mutually covenant and agree
as follows:

        1.    Definitions. For the purposes of this Agreement, the following
terms shall have the meanings set forth below:

        “Board” shall mean the Board of Directors of the Company.

        “Change of Control” shall mean the occurrence of any of the following
events:

        (a)     the acquisition, other than solely from the Company, by any
individual, entity or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended), other than
the Company or an employee benefit plan of the Company, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended) of more than 50% of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of Directors (the “Voting Securities”); or

        (b)     a reorganization, merger, consolidation or recapitalization of
the Company (a “Business Combination”), other than a Business Combination in
which more than 50% of the combined voting power of the outstanding voting
securities of the surviving or resulting entity immediately following the
Business Combination is held by the persons who, immediately prior to the
Business Combination, were the holders of the Voting Securities; or

--------------------------------------------------------------------------------

        (c)     a complete liquidation or dissolution of the Company, or a sale
of all or substantially all of the Company’s assets.

        “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

        “Committee” shall mean the Stock Option Committee, or such other
committee of the Board which may be designated by the Board to administer the
Plan. The Committee shall be composed of two or more Directors as appointed from
time to time to serve by the Board.

        “Common Stock” shall mean the Company’s Class A Common Stock, par value
$.01 per share, or, in the event that the outstanding Class A Common Stock is
hereafter changed into or exchanged for different stock or securities of the
Company, such other stock or securities.

        “Company” shall mean Northland Cranberries, Inc., a Wisconsin
corporation, and (except to the extent the context requires otherwise) any
subsidiary corporation of Northland Cranberries, Inc. as such term is defined in
Section 425(f) of the Code.

        “Disability” shall mean Optionee’s inability, due to illness, accident,
injury, physical or mental incapacity or other disability, to carry out
effectively Optionee’s duties and obligations to the Company or to participate
effectively and actively in the management of the Company for a period of at
least 90 consecutive days or for shorter periods aggregating at least 120 days
(whether or not consecutive) during any twelve-month period, as determined in
the reasonable judgment of the Board.

        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and any successor statute.

        “Fair Market Value” shall mean, as of any applicable date: (i) if the
principal securities market on which the Common Stock is traded is a national
securities exchange or The Nasdaq National Market (“NNM”), the closing price of
the Common Stock on such exchange or NNM, as the case may be, or if no sale of
the Common Stock shall have occurred on such date, on the next preceding date on
which there was a reported sale; (ii) if the Common Stock is not traded on a
national securities exchange or NNM, the closing price on such date as reported
by The Nasdaq SmallCap Market, or if no sale of the Common Stock shall have
occurred on such date, on the next preceding date on which there was a reported
sale; (iii) if the principal securities market on which the Common Stock is
traded is not a national securities exchange, NNM or The Nasdaq SmallCap Market,
the average of the bid and asked prices reported by the National Quotation
Bureau, Inc.; (iv) if not reported by the National Quotation Board, the closing
price of a share of Common Stock on the date of grant as reported on the OTC
Bulletin Board; or (v) if the price of the Common Stock is not so reported, the
Fair Market Value of the Common Stock as determined in good faith by the
Committee or the Board.

        “Option Shares” shall mean (i) all shares of Common Stock issued or
issuable upon the exercise of the Option and (ii) all shares of Common Stock
issued with respect to the Common Stock referred to in clause (i) above by way
of stock dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Common
Stock. Option Shares shall continue to be Option Shares in the hands of any
holder other than Optionee (except for the Company and, to the extent that
Optionee is permitted to transfer Option Shares pursuant to paragraph 15 or 17
hereof, purchasers pursuant to a public offering under the Securities Act), and
each such transferee thereof shall succeed to the rights and obligations of a
holder of Option Shares hereunder.

-2-

--------------------------------------------------------------------------------

        “Public Sale” shall mean any sale of Option Shares to the public
pursuant to an offering registered under the Securities Act or to the public
through a broker, dealer or market maker pursuant to the provisions of Rule 144
adopted under the Securities Act.

        “Repurchase Option” shall mean the occurrence of any event described in
paragraph 13(a).

        “Securities Act” shall mean the Securities Act of 1933, as amended, and
any successor statute.

        “Termination Date” shall mean the date on which Optionee ceases to be a
Director of the Company.

        2.    Option.

        (a)    Terms. The option granted hereunder (the “Option”) is for the
purchase of up to ___________ shares of Common Stock (the “Option Shares”) at a
price per share of $________ (the “Exercise Price”), payable upon exercise as
set forth in paragraph 2(b) below. The Option shall expire at the close of
business on August 31, ________ (the “Expiration Date”), subject to earlier
expiration as provided in paragraph 4(b) below. The Option is not intended to be
an “incentive stock option” within the meaning of Section 422A of the Code.

        (b)    Payment of Option Price. Subject to paragraph 3 below, the Option
may be exercised in whole or in part upon payment of an amount (the “Option
Price”) equal to the product of (i) the Exercise Price multiplied by (ii) the
number of Option Shares to be acquired. Payment shall be made in cash (including
check, bank draft or money order).

        3.    Exercisability/Vesting. The Option granted hereunder may be
exercised only to the extent it has become vested. Subject to acceleration under
paragraph 12 below, the Option shall vest cumulatively and become exercisable
with respect to 25% of the Option Shares (rounded to the nearest whole share) on
each of the first anniversary of the date of this Agreement, the second
anniversary of the date of this Agreement, the third anniversary of the date of
this Agreement and the fourth anniversary of the date of this Agreement. Unless
otherwise determined by the Committee, in the event Optionee ceases to be a
Director of the Company for any reason, the Option shall be vested and fully
exercisable with respect to that portion of the Option that was vested and
exercisable on the date the Optionee ceased to be a Director of the Company and
any portion of the Option that was not vested and exercisable on such date shall
expire and be forfeited.

        4.    Expiration of Option.

        (a)    Normal Expiration. In no event shall any part of the Option be
exercisable after the Expiration Date set forth in paragraph 2(a) above.

        (b)    Early Expiration Upon Termination of Director. Any portion of the
Option that was not vested and exercisable on the Termination Date shall expire
and be forfeited on such date, and any portion of the Option that was vested and
exercisable on the Termination Date shall also expire and be forfeited 45 days
from the Termination Date, but in no event after the Expiration Date; provided
that if Optionee dies or becomes subject to any Disability, the portion of the
Option that is vested and exercisable shall expire 180 days from the date of
Optionee’s death or Disability, but in no event after the Expiration Date.

-3-

--------------------------------------------------------------------------------

        5.    Procedure for Exercise. Optionee may exercise all or any portion
of the Option, to the extent it has vested and is outstanding, at any time and
from time to time prior to its expiration, by delivering written notice to the
Company (to the attention of the Company’s Secretary) and Optionee’s written
acknowledgement that Optionee has read and has been afforded an opportunity to
ask questions of management of the Company regarding all financial and other
information provided to Optionee regarding the Company, together with payment of
the Option Price in accordance with the provisions of paragraph 2(b) above. As a
condition to any exercise of the Option, Optionee shall permit the Company to
deliver to Optionee all financial and other information regarding the Company it
believes necessary to enable Optionee to make an informed investment decision,
and Optionee shall make all customary investment representations which the
Company requires.

        6.    Securities Laws Restrictions and Other Restrictions on Transfer of
Option Shares. Optionee represents that, when Optionee exercises the Option,
Optionee shall be purchasing Option Shares for Optionee’s own account and not on
behalf of others. Optionee understands and acknowledges that federal and state
securities laws govern and restrict Optionee’s right to offer, sell or otherwise
dispose of any Option Shares unless Optionee’s offer, sale or other disposition
thereof is registered under the Securities Act and state securities laws, or in
the opinion of the Company’s counsel, such offer, sale or other disposition is
exempt from registration or qualification thereunder. Optionee agrees that
Optionee shall not offer, sell or otherwise dispose of any Option Shares in any
manner which would: (i) require the Company to file any registration statement
with the Securities and Exchange Commission (or any similar filing under state
law) or to amend or supplement any such filing or (ii) violate or cause the
Company to violate the Securities Act, the rules and regulations promulgated
thereunder or any other state or federal law. Optionee further understands that
the certificates for any Option Shares Optionee purchases shall bear such
legends as the Company deems necessary or desirable in connection with the
Securities Act or other rules, regulations or laws.

        7.    Non-Transferability of Option. The Option is personal to Optionee
and is not transferable by Optionee other than by will or the laws of descent
and distribution. During Optionee’s lifetime only Optionee (or Optionee’s
guardian or legal representative) may exercise the Option. In the event of
Optionee’s death, the Option may be exercised only (i) by the executor or
administrator of Optionee’s estate or the person or persons to whom Optionee’s
rights under the Option shall pass by will or the laws of descent and
distribution and (ii) to the extent that Optionee was entitled hereunder at the
date of Optionee’s death.

        8.    Conformity with Plan. The Option is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan (which
is incorporated herein by reference). Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, Optionee
acknowledges Optionee’s receipt of this Agreement and the Plan and agrees to be
bound by all of the terms of this Agreement and the Plan.

-4-

--------------------------------------------------------------------------------

        9.    Rights of Participants. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or its shareholders to
terminate Optionee’s status as a Director at any time, nor confer upon Optionee
any right to continue as a Director of the Company for any period of time.
Nothing in this Agreement shall confer upon Optionee any right to be selected
again as a Plan participant, and nothing in the Plan or this Agreement shall
provide for any adjustment to the number of Option Shares subject to the Option
upon the occurrence of subsequent events except as provided in paragraph 11
below.

        10.    Withholding of Taxes. The Company shall be entitled, if necessary
or desirable, to withhold from Optionee from any amounts due and payable by the
Company to Optionee (or secure payment from Optionee in lieu of withholding) the
amount of any withholding or other tax due from the Company with respect to any
Option Shares issuable under this Plan, and the Company may defer such issuance
unless indemnified by Optionee to its satisfaction.

        11.    Adjustments. In the event of a reorganization, recapitalization,
stock dividend or stock split, or combination or other change in the shares of
Common Stock, the Board or the Committee may, in order to prevent the dilution
or enlargement of rights under the Option, make such adjustments in the number
and type of shares authorized by the Plan, the number and type of shares covered
by the Option and the Exercise Price specified herein as may be determined to be
appropriate and equitable.

        12.    Consequences of Change of Control. Immediately prior to a Change
of Control, the Option shall become exercisable with respect to all of the
Option Shares which have been granted to Optionee pursuant to the Plan upon the
effective date of the Change of Control; provided, that any exercise of the
Option shall be contingent upon the actual consummation of the Change of
Control.

        13.    Right to Purchase Option Shares.

        (a)    Repurchase of Option Shares. If the Company is not a reporting
company under the Exchange Act and Optionee ceases to be a Director of the
Company, including upon Optionee’s death, Disability, resignation or
termination, then the Company shall have the option to repurchase all or any
part of the Option Shares issued or issuable upon exercise of the Option,
whether held by Optionee or by one or more of Optionee’s transferees, at the
price determined in accordance with the provisions of paragraph 14 hereof.

        (b)    Repurchase Procedure. The Company may elect to purchase all or
any portion of the Option Shares pursuant to its Repurchase Option by delivery
of written notice (the “Repurchase Notice”) to Optionee or any other holders of
the Option Shares within 120 days after the Termination Date. The Repurchase
Notice shall set forth the number of Option Shares to be acquired from Optionee
and such other holder(s), the aggregate consideration to be paid for such shares
and the time and place for the closing of the transaction. The number of Option
Shares to be repurchased by the Company shall first be satisfied to the extent
possible from the Option Shares held by Optionee at the time of delivery of the
Repurchase Notice. If the number of Option Shares then held by Optionee is less
than the total number of Option Shares the Company has elected to purchase, then
the Company shall purchase the remaining shares elected to be purchased from the
other holders thereof, pro rata according to the number of shares held by each
such holder at the time of delivery of such Repurchase Notice (determined as
close as practical to the nearest whole shares).

-5-

--------------------------------------------------------------------------------

        (c)    Closing of Repurchase of Option Shares. The purchase of Option
Shares pursuant to this paragraph 13 shall be closed at the Company’s executive
offices within 20 days after the expiration of the 120-day period referred to in
paragraph 13(b). At the closing, the purchaser or purchasers shall pay the
purchase price in the manner specified in paragraph 14(b) and Optionee and any
other holders of Option Shares being purchased shall deliver the certificate or
certificates representing such shares to the purchaser or purchasers or their
nominees, accompanied by duly executed stock powers. Any purchaser of Option
Shares under this paragraph 13 shall be entitled to receive customary
representations and warranties from Optionee and any other selling holders of
Option Shares regarding the sale of such shares (including representations and
warranties regarding good title to such shares, free and clear of any liens or
encumbrances) and to require all sellers’ signatures to be guaranteed by a
national bank or reputable securities broker.

        14.    Purchase Price for Option Shares.

        (a)    Purchase Price. The purchase price per share to be paid for the
Option Shares purchased by the Company pursuant to paragraph 13 shall be equal
to the Fair Market Value of such Option Shares as of the Termination Date.

        (b)    Manner of Payment. If the Company elects to purchase all or any
part of the Option Shares, including Option Shares held by one or more
transferees, the Company shall pay for such shares: (i) first, by certified
check or wire transfer of funds to the extent such payment would not cause the
Company to violate the Wisconsin Business Corporation Law and would not cause
the Company to breach any agreement to which it is a party relating to the
indebtedness for borrowed money or other material agreement; and
(ii) thereafter, with a subordinated promissory note of the Company. Such
subordinated promissory note shall bear interest at the rate of 8% per annum
(which shall be payable annually in cash unless otherwise prohibited), shall
have all principal payment due on the fifth anniversary of the date of issuance
and shall be subordinated on terms and conditions satisfactory to the holders of
the Company’s indebtedness for borrowed money. In addition, the Company may pay
the purchase price for such shares by offsetting amounts outstanding under any
indebtedness or obligations owed by Optionee to the Company.

        15.    Restrictions on Transfer.

        (a)    Transfer of Option Shares. Optionee shall not sell, pledge or
otherwise transfer any interest in any Option Shares except pursuant to a Public
Sale or the provisions of paragraph 13 or 17 hereof (“Exempt Transfers”) and
except pursuant to the provisions of this paragraph 15. At least 30 days prior
to making any transfer other than an Exempt Transfer, Optionee shall deliver a
written notice (the “Sale Notice”) to the Company. The Sale Notice shall
disclose in reasonable detail the identity of the prospective transferee(s) and
the terms and conditions of the proposed transfer. Optionee agrees not to
consummate any such transfer until 30 days after the Sale Notice has been
delivered to the Company, unless the parties to the transfer have been finally
determined pursuant to this paragraph 15 prior to the expiration of such 30-day
period. (The date of the first to occur of such events is referred to herein as
the “Authorization Date”).

        (b)    First Refusal Rights. The Company may elect pursuant to this
paragraph 15 to purchase all (but not less than all) of the Option Shares to be
transferred by Optionee upon the same terms and conditions as those set forth in
the Sale Notice by delivering a written notice of such election to Optionee
within 20 days after the receipt of the Sale Notice by the Company. The Company
shall be given up to 30 days (after delivery of such written notice) to
consummate the purchase and sale of Option Shares. If the Company has not
elected to purchase all of the Option Shares specified in the Sale Notice,
Optionee may transfer the Option Shares specified in the Sale Notice at a price
and on terms no more favorable to the transferee(s) thereof than specified in
the Sale Notice during the 60-day period immediately following the Authorization
Date. Any Option Shares not transferred within such 60-day period shall be
subject to the provisions of this paragraph 15(b) upon subsequent transfer.

-6-

--------------------------------------------------------------------------------

        (c)    Certain Permitted Transfers. The restrictions contained in this
paragraph 15 shall not apply with respect to transfers of Option Shares
(i) pursuant to applicable laws of descent and distribution or (ii) among
Optionee’s family group; provided that the restrictions contained in this
paragraph shall continue to be applicable to the Option Shares after any such
transfer and the transferees of such Option Shares have agreed in writing to be
bound by the provisions of this Agreement. Optionee’s “family group” means
Optionee’s spouse and descendants.

        (d)    Termination of Restrictions. The restrictions on the transfer of
Option Shares set forth in this paragraph 15 shall continue with respect to each
Option Share until the date on which such Option Share has been transferred in a
transaction permitted by this paragraph (except in a transaction contemplated by
paragraph 15(c)).

        16.    Additional Restrictions on Transfer.

        (a)    Restrictive Legend. The certificates representing the Option
Shares shall bear the following legend:

  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
________, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN OPTION AGREEMENT BETWEEN THE COMPANY AND
_____________________ DATED AS OF AUGUST 31, ______, A COPY OF WHICH MAY BE
OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS
WITHOUT CHARGE.”


        (b)    Opinion of Counsel. Optionee may not sell, transfer or dispose of
any Option Shares (except pursuant to an effective registration statement under
the Securities Act) without first delivering to the Company an opinion of
counsel reasonably acceptable in form and substance to the Company that
registration under the Securities Act or any applicable state securities law is
not required in connection with such transfer.

        (c)    Holdback. Optionee agrees not to effect any public sale or
distribution of any equity securities of the Company, or any securities
convertible into or exchangeable or exercisable for such securities, during the
seven days prior to and the 180 days after the effectiveness of any underwritten
Demand Registration or any underwritten Piggyback Registration (as such terms
are defined in the Registration Agreement), except as part of such underwritten
registration if otherwise permitted.

-7-

--------------------------------------------------------------------------------

        17.    Sale of the Company.

        (a)    Consent to Sale of Company. If the Board approves a sale of the
Company which constitutes a Change of Control to an independent third party
(whether by merger, consolidation, sale of all or substantially all of its
assets or sale of all of the outstanding Common Stock) (the “Approved Sale”) and
the Approved Sale is structured as a sale of stock, Optionee shall agree to sell
all of the Option Shares and rights to acquire Option Shares on the terms and
conditions approved by the Board and the holders of a majority of the Common
Stock then outstanding. For purposes of this paragraph 17, an “independent third
party” is any person who does not own in excess of 5% of the Company’s Common
Stock on a fully-diluted basis, who is not controlling, controlled by or under
common control with any such 5% owner of the Company’s Common Stock and who is
not the spouse, ancestor or descendant (by birth or adoption) of any such 5%
owner of the Company’s Common Stock.

        (b)    Purchaser Representative. If the Company or the holders of the
Company’s securities enter into any negotiation or transaction for which
Rule 506 (or any similar rule then in effect) promulgated by the Securities
Exchange Commission may be available with respect to such negotiation or
transaction (including a merger, consolidation or other reorganization),
Optionee shall, at the request of the Company, appoint a purchaser
representative (as such term is defined in Rule 501) reasonably acceptable to
the Company. If Optionee appoints the purchaser representative designated by the
Company, the Company shall pay the fees of such purchaser representative, but if
Optionee declines to appoint the purchaser representative designated by the
Company Optionee shall appoint another purchaser representative (reasonably
acceptable to the Company), and Optionee shall be responsible for the fees of
the purchaser representative so appointed.

        18.    Remedies. The parties hereto shall be entitled to enforce their
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The parties hereto acknowledge and agree that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement and that any party hereto may, in its sole discretion, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement.

        19.    Amendment. Except as otherwise provided herein, any provision of
this Agreement may be amended or waived only with the prior written consent of
Optionee and the Company.

        20.    Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and permitted assigns of the parties hereto whether so
expressed or not.

        21.    Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

-8-

--------------------------------------------------------------------------------

        22.    Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same Agreement.

        23.    Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

        24.    Governing Law. The corporate law of Wisconsin shall govern all
questions concerning the relative rights of the Company and its stockholders.
All other questions concerning the construction, validity and interpretation of
this Agreement shall be governed by the internal law, and not the law of
conflicts, of Wisconsin.

        25.    Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to Optionee and to the Company at the addresses indicated below:

        (a) If to the Optionee:

        (b) If to the Company:

  Northland Cranberries, Inc.
2930 Industrial Street
P.O. Box 8020
Wisconsin Rapids, WI 54495
Attention:  Chief Executive Officer
                    Vice President - Legal/Secretary
Telecopy No.:  (715) 422-6897


  with a copy to:


  Sun Northland, LLC
c/o Sun Capital Advisors II, L. P.
5200 Town Center Circle, Suite 470
Boca Raton, Florida 33486
Attention:  Marc J. Leder
                    Rodger R. Krouse
                    C. Deryl Couch, Esq.
Telecopy No.:  561) 394-0540


-9-

--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

        26.    Submission to Jurisdiction. Optionee hereby agrees to submit to
the jurisdiction of any state or federal court sitting in Milwaukee, Wisconsin,
in any action or proceeding arising out of or relating to this Agreement and
agree that all claims in respect of the action or proceeding may be heard and
determined in any such court. Optionee also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court.
Optionee hereby waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other party with respect thereto. The
Company may make service on Optionee by sending or delivering a copy of the
process to Optionee to be served at Optionee’s address listed above. Nothing in
this paragraph, however, shall affect the right of any party to bring any action
or proceeding arising out of or relating to this Agreement in any other court or
to serve legal process in any other manner permitted by law or at equity.
Optionee agrees that a final judgment in any action or proceeding so brought
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by law or at equity.

        27.    Entire Agreement. This Agreement constitutes the entire
understanding between Optionee and the Company, and supersedes all other
agreements, whether written or oral, with respect to the acquisition by Optionee
of Common Stock of the Company.

        IN WITNESS WHEREOF, the Company and Optionee have executed this
Agreement on as of the date first above written.

NORTHLAND CRANBERRIES, INC.

By  



--------------------------------------------------------------------------------

         


        The undersigned hereby acknowledges having read this Agreement and the
Plan and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

OPTIONEE

By  



--------------------------------------------------------------------------------

     





-10-